KAROHL, Judge.
Harkins appeals the “dismissal” of his application for writ of mandamus. He was convicted of second degree murder and sentenced to life in prison in May, 1973. The Board of Probation and Parole (Board) granted him parole on July 20, 1984. His parole was revoked on January 8, 1993, because he unlawfully possessed a firearm. He was given another parole hearing November, 1993. The Board denied parole due to the nature and severity of the second degree murder offense and his conduct in possessing a firearm. The Board scheduled another parole hearing for November 1995.
After the November 1993 hearing, Harkins discovered his step-daughter wrote a letter to the Board asking to deny him parole. He requested the Board “expunge” the letter from his file and give him a new hearing. The Board denied his request. Harkins then filed an application for a writ of mandamus with the Circuit Court of St. Francois County. The purpose of the application for the writ was to obtain an order that the letter be *690“expunged” from Ms file and that a new parole hearing be held. The court dismissed the application for writ of mandamus because Harkins failed (1) to state grounds for relief and (2) to demonstrate that the denial of parole adversely prejudiced him.
No appeal lies from a dismissal of a petition or application of a writ of mandamus because no alternative writ was issued. Guille v. City of Fredericktown, 679 S.W.2d 436, 437 (Mo.App.1984). Harkins’ remedy is a direct application for writ of mandamus to a higher court. State ex rel. Johnson v. Personnel Advisory Board of State of Missouri, 836 S.W.2d 519 (Mo.App.E.D.1992).
Appeal dismissed.
REINHARD, P.J., and CRANDALL, J., concur.